


EXHIBIT 10.7
May 7, 2013








HAND DELIVERED
Steve Hare




    
Dear Steve:


Further to our recent discussions, I am pleased to provide you this letter
agreement regarding the terms and conditions associated with the transition from
your position as Chief Financial Officer of The Wendy’s Company (“Wendy’s” or
the “Company”) to a consulting role. In consideration of your continued
employment and provision of consulting services as described herein, you and the
Company have agreed to the following. Capitalized terms not defined in this
letter will have the meanings assigned to them in the applicable document
identified herein.


A.    Employment as CFO


1. Letter Agreement of December 18, 2008 between you and Wendy’s/Arby’s Group,
Inc. (n/k/a The Wendy’s Company) (the “2008 Letter Agreement”). You will
continue to serve in your capacity as CFO under the terms of the 2008 Letter
Agreement through September 1, 2013. Your termination on September 1, 2013 will
be treated as a termination “without cause” entitling you to the severance and
other benefits described in Section 2 of the 2008 Letter Agreement. The payment
of severance and other benefits described in Section 2 of the 2008 Letter
Agreement as well as the payments, vesting and other benefits set forth herein
are subject to your execution and non-revocation of the Release pursuant to the
terms and conditions of Section 2(c) of the 2008 Letter Agreement. The Company
hereby acknowledges and agrees that your continued services as a non-employee
director of Hanger, Inc. prior to or during the Second Year Payment Period shall
not constitute grounds for the Company to offset any amounts payable to you
under Section 2(a)(ii) of the 2008 Letter Agreement.


2.    Award Agreement of March 22, 2011 between you and Wendy’s/Arby’s Group,
Inc. (n/k/a The Wendy’s Company) (the “Award Agreement”). Pursuant to the Award
Agreement, you received a lump sum payment of $750,000, less applicable
deductions (the “Lump Sum Payment”). The Company has elected to waive your
obligation to pay back any portion of the Lump Sum Payment provided you do not
resign other than by reason of a “Triggering Event” and are not terminated for
“Cause” (as such terms are defined in the 2008 Letter Agreement) in either case
prior to September 1, 2013 (and

1



--------------------------------------------------------------------------------




otherwise perform your duties as CFO in accordance with the terms of the 2008
Letter Agreement).


3.     Restricted Stock Award Agreement of August 3, 2011 (the “2011 Restricted
Stock Agreement”). As outlined in the 2011 Restricted Stock Agreement, Wendy’s
awarded you Restricted Stock subject to certain vesting provisions.
Notwithstanding Section 6 of the 2011 Restricted Stock Agreement, your
Restricted Stock Award will vest on September 1, 2013, provided you do not
resign other than by reason of a “Triggering Event” and are not terminated for
“Cause” (as such terms are defined in the 2008 Letter Agreement) in either case
prior to September 1, 2013 (and otherwise perform your duties as CFO in
accordance with the terms of the 2008 Letter Agreement).


4.    Non-Incentive Stock Option Agreements. Any unvested stock options will
continue to vest through September 1, 2013 in accordance with the terms of the
applicable Non-Incentive Stock Option Agreements (it being acknowledged and
agreed by the parties that, for purposes of Section 4 of the Non-Incentive Stock
Option Agreement dated July 2, 2012, the “number of full calendar months worked
by [you] since the Date of Grant (with the month in which the Date of Grant
occurred being the first month) to the date of termination of employment or
service” shall be fourteen (14)). Each vested stock option held by you as of
September 1, 2013 (taking into account any vesting triggered upon or in
connection with your termination of employment) shall, notwithstanding your
termination of employment, remain outstanding and exercisable (subject to the
terms of the applicable Non-Incentive Stock Option Agreement) until September 1,
2014 in accordance with Section 2(a)(vi) of the 2008 Letter Agreement and
consistent with the terms and conditions of the applicable Non-Incentive Stock
Option Agreements.


5.    Long Term Performance Unit Award Agreements. Any Performance Units granted
on July 8, 2010 will be subject to the terms of the applicable Long Term
Performance Unit Award Agreement (it being understood that, notwithstanding your
termination of employment on September 1, 2013, any Shares earned by reason of
the level of attainment of the performance criteria applicable to such
Performance Units shall be delivered to you no later than October 31, 2013). The
Company hereby agrees that any applicable minimum withholding taxes in respect
of the vesting of the Performance Units may, at your election, be withheld from
the number of shares of Common Stock otherwise issuable or deliverable pursuant
to the settlement of such Performance Units in accordance with Section 6 of the
applicable award agreements. Any Performance Units granted in 2011 and 2012 will
be forfeited as of September 1, 2013.


B.    Consulting Services


1.    Consulting Services. You agree to serve as a consultant to the Company for
the period of September 2, 2013 through January 1, 2014 in accordance with the
terms and conditions of the attached Consulting Agreement.

2



--------------------------------------------------------------------------------






2.Restricted Stock Unit Award Agreement of January 1, 2012 (the “2012 Restricted
Stock Unit Agreement”). Notwithstanding anything to the contrary in the 2012
Restricted Stock Unit Agreement, the Restricted Stock Units that remain unvested
as of September 1, 2013 and that would have vested and become nonforfeitable on
the second anniversary of the Award Date (January 1, 2014) had your employment
continued through January 1, 2014 shall vest and become nonforfeitable on
January 1, 2014, provided you do not resign other than by reason of a
“Triggering Event” and are not terminated for “Cause” (as such terms are defined
in the 2008 Letter Agreement) in either case prior to September 1, 2013 (and
otherwise perform your duties as CFO in accordance with the terms of the 2008
Letter Agreement) and perform the consulting services in accordance with the
terms and conditions of the Consulting Agreement through January 1, 2014 (unless
such consulting services are earlier terminated by the Company). The Company
hereby agrees that any applicable minimum withholding taxes in respect of the
vesting of the Restricted Stock Units may, at your election, be withheld from
the number of shares of Common Stock otherwise issuable or deliverable pursuant
to the settlement of such Restricted Stock Units in accordance with Section 8 of
the 2012 Restricted Stock Unit Agreement.


3.    Noncompete/Nonsolicitation/Employee No-Hire; Confidentiality. The
non-competition, nonsolicitation and employee no-hire covenants of Section 6,
and the confidentiality requirements of Section 7, of the 2008 Letter Agreement
shall continue in effect throughout the term of the Consulting Agreement and
commencing January 2, 2014 (or commencing upon such earlier date, if any, on
which your consulting services are terminated by the Company) and thereafter for
the time periods stated in the 2008 Letter Agreement.


You (or your estate or beneficiary) shall be entitled to receive any vested
benefits under The Wendy’s Company 401(K) Retirement Plan in accordance with the
terms thereof.


Except as provided herein, all of the terms and conditions of the agreements
referenced herein shall remain in full force and effect; however, if there is a
conflict between the terms of this letter and such agreements, the terms of this
letter will govern.


    

3



--------------------------------------------------------------------------------




If you agree to the terms set forth herein, please return an executed a copy of
this letter to me by no later than 5:00 p.m. (ET) on May 7, 2013.


Should you have any questions, please let me know.




Yours truly,




/s/ Scott A. Weisberg


Scott Weisberg
Chief People Officer
THE WENDY’S COMPANY












Accepted and agreed to:




/s/ Stephen E. Hare
 
Date:
5/7/13
STEVE HARE
 
 
 










4

